The plaintiff was a regular clerk in the finance department of the city of New York, and was removed because his services were not needed. There was no contract, express or implied, to retain him in the service of the department for any definite time. He held his place subject to the power of the comptroller to remove him at any time under the provisions of the city charter. (Laws of 1873, chap. 335, § 28.) That power was unlimited, except that it was provided that "no regular clerk or head of bureau shall be removed until he has been informed of the cause of the proposed removal, and has been allowed an opportunity of making an explanation." That limitation does not apply to a case like this. Its purpose was fully explained in the cases of People, ex rel.Munday, v. Fire Commissioners (72 N.Y. 445), and Phillips v.Mayor, etc. (88 id. 245). In the latter case it was held not to apply to a case where a regular clerk was discharged, not to make way for another, but because there was no further need of his services, or because there were no funds provided for his payment. Here the business of the department had so diminished that the plaintiff's services were not needed. For such cause the comptroller had the absolute power of removal, without any previous trial, hearing or notice, and hence the judgment should be affirmed, with costs.
All concur.
Judgment affirmed. *Page 430